Exhibit 10.1
 
SLOCAN NORTH PROPERTY SALE AGREEMENT
 
THIS AGREEMENT made as of the 7th day of April, 2011
 
BETWEEN:
 
ARGENTUM EXPLORATION INC., a body corporate, incorporated under the laws of the
Province of Ontario (hereinafter called "ARGENTUM");
 
- and -
 
NORTH BAY RESOURCES INC., a body corporate, incorporated under the laws of the
State of Delaware (hereinafter called "North Bay");
 


 
WHEREAS North Bay has agreed to sell and otherwise transfer its 100% undivided
interest in the Slocan North Properties in the Slocan Mining District, British
Columbia, Canada (hereinafter called the “Acquisition” or “Acquisition Tenures”)
as set forth in the attached Schedule "A" to ARGENTUM on the terms and
conditions set out in this Agreement;
 
NOW THEREFORE that in consideration of the mutual covenants including, but not
limited to the consideration set out in the clause herein entitled
"Consideration", contained in this Agreement the Parties agree as follows:
 
1.  
DEFINITIONS

 
In this Agreement, unless the context otherwise requires:
 
(a)  
"Agreement" means this Sales Agreement including the schedules attached hereto;

 
(b)  
"Acquisition Tenures" means those mineral claims as set out in the attached
Schedule "A", which are offered for mining purposes only. It is understood that
ownership of the title to it does not include any pre-existing legacy claims or
valid crown grants, ownership of the surface rights, or the right to use the
surface for residential or recreational purposes;

 
(c)  
 "Party" means a party to this Agreement "Parties" means all parties to this
Agreement;

 
(d)  
"this Agreement", "herein", "hereto", "hereof" and similar expressions mean and
refer to this Agreement.

 
2.  
INTERPRETATION

 
(a)  
The expressions "Section", "Subsection", "Clause", "Subclause", "Paragraph" and
"Schedule" followed by a number or letter or combination thereof mean and refer
to the specified section, subsection, clause, subclause, paragraph and schedule
of or to this Agreement.

 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)  
The division of this Agreement into sections, subsections, clauses, subclauses
and paragraphs and the provision of headings for all or any thereof are for
convenience and reference only and shall not affect the construction or
interpretation of this Agreement.

 
(c)  
When the context reasonably permits, words suggesting the singular shall be
construed as suggesting the plural and vice versa, and words suggesting gender
or gender neutrality shall be construed as suggesting the masculine, feminine
and neutral genders.

 
(d)  
There are appended to this Agreement the following schedules pertaining to the
following matters:

 
Schedule "A"                          -       Acquisition Tenures


Schedule "B"                           -      Net Smelter Returns


Such schedules are incorporated herein by reference as though contained in the
body hereof.  Wherever any term or condition of such schedules conflicts or is
at variance with any term or condition in the body of this Agreement, such term
or condition in the body of this Agreement shall prevail.
 
(e)  
All losses, costs, claims, damages, expenses and liabilities in respect of which
a Party has a claim pursuant to this Agreement include without limitation
reasonable legal fees and disbursements on a solicitor and client basis.

 
(f)  
“Net Smelter Returns” or “NSR” has the meaning set forth in Schedule B;

 
3.  
CONSIDERATION

 
As consideration for ARGENTUM acquiring a 100% undivided interest to the
Acquisition Tenures, ARGENTUM hereby agrees to pay to North Bay the aggregate
sum of $50,000 USD in two equal payments, with the first payment of $25,000 USD
to be paid by wire transfer upon execution of this Agreement, and the second
payment of $25,000 USD to be paid by wire transfer on or before April 20,
2011.  In addition, North Bay shall be entitled to a 2% NSR, as set forth in
Section 5 and Schedule B of this Agreement.
 
4.  
COMMITMENT

 
Upon receipt of the second $25,000 payment consisting of payment in full, North
Bay shall transfer title to ARGENTUM for all of the Slocan North claims
identified in Schedule A.
 
5.  
NSR

 
ARGENTUM agrees to pay North Bay a royalty of Two Percent (2.0%) of “Net Smelter
Returns” (NSR), as that term is hereinabove defined. This royalty can be paid
out in full and terminated upon the payment of Two Million USD ($2,000,000) to
North Bay by ARGENTUM at any time.
 
6.  
DEFAULT

 
Should ARGENTUM default under this Agreement then North Bay will provide written
notice to ARGENTUM with specific details of such defaults or failures.  After
receiving said notice, ARGENTUM shall have 5 days to remedy such default. Should
ARGENTUM fail to remedy the default within the 5 day period, ARGENTUM shall
forfeit any rights it has to the Acquisition Tenures, and this Agreement shall
be terminated.
 
 
-2-

--------------------------------------------------------------------------------

 
 
7.  
REPRESENTATIONS AND WARRANTIES OF NORTH BAY

 
North Bay makes the following representations and warranties to ARGENTUM, no
claim in respect of which shall be made or be enforceable by ARGENTUM unless
written notice of such claim, with reasonable particulars, is given by ARGENTUM
to North Bay within a period of twelve (12) months from the date hereof:
 
(a)  
North Bay is duly incorporated and is validly subsisting under the laws of the
State of Delaware;

 
(b)  
North Bay is the legal and registered beneficial owner of all of its stated
interests in the Acquisition Tenures, and such interests are free of any liens,
claims, charges, security interests or encumbrances of any kind whatsoever,
except for any pre-existing legacy claims within the Acquisition Tenures,
including statutory exceptions to title, and the reservations, limitations,
provisos and conditions in any original grants from the Crown of any of the
mines and minerals within, upon or under the Acquisition Tenures; and;

 
(c)  
there are no actions, suits, proceedings or claims existing or, to the best of
the knowledge, information and belief of North Bay pending or threatened with
respect to or in any manner challenging ownership of interest in any of the
Acquisition Tenures, or which might reasonably be expected to result in a
material impairment or loss of the Acquisition Tenures, or the proposed
disposition of interest in the Acquisition Tenures;

 
(d)  
North Bay is in material compliance with all applicable laws, rules,
regulations, orders and statutes applicable to it, the interest in the
Acquisition Tenures or the operation of the Acquisition Tenures, and North Bay
has not received any notice of any violation, and there is no basis for
assertion of any violation, of any applicable law, order, rule, regulation,
writ, injunction or decree of any court, governmental or conservation authority
or any statute, and North Bay holds, in good standing, all licenses,
registrations and qualifications required;

 
(e)  
the execution and delivery of this agreement and the consummation of the
transaction contemplated herein will not, as a result of North Bay’s
involvement, violate nor be in conflict with any provision of any material
agreement or instrument to which North Bay is a party or is bound or, to the
best of the knowledge of North Bay, any judgment, decree, order, statute, rule
or regulation applicable to North Bay and no authorizations, approvals or
consents are required for the consummation of the transaction contemplated
herein by North Bay; and

 
8.  
REPRESENTATIONS AND WARRANTIES OF ARGENTUM

 
ARGENTUM makes the following representations and warranties to North Bay, no
claim in respect of which shall be made or be enforceable by North Bay unless
written notice of such claim, with reasonable particulars, is given by North Bay
to ARGENTUM within a period of twelve (12) months from the date hereof:
 
(a)  
ARGENTUM is duly incorporated and is validly subsisting under the laws of the
Province of Ontario;

 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)  
there is no action, suit, litigation, arbitration, investigation, inquiry or
other proceeding in progress, or, to the best of ARGENTUM’s knowledge, pending
or threatened against or relating to ARGENTUM or its material assets and there
is no circumstance, matter or thing known to ARGENTUM which might give rise to
any such proceeding or to any governmental investigation relative to ARGENTUM
and there is not outstanding against ARGENTUM any judgment, decree, injunction,
rule or order of any court, government department, commission, agency or
arbitrator; and

 
(c)  
ARGENTUM has the requisite power, capacity and authority to enter into this
agreement (and all other agreements and documents required to be delivered
hereunder) on the terms and conditions herein set forth.

 
9.  
INDEMNITIES FOR REPRESENTATIONS AND WARRANTIES

 
(a)  
North Bay shall be liable to ARGENTUM for and shall, in addition, indemnify
ARGENTUM from and against, all losses, costs, claims, damages, expenses and
liabilities suffered, sustained, paid or incurred by ARGENTUM which would not
have been suffered, sustained, paid or incurred had all of the representations
and warranties contained in Section 7 been accurate and truthful, provided
however that nothing in this Subsection 9(a) shall be construed so as to cause
North Bay to be liable to or indemnify ARGENTUM in connection with any
representation or warranty contained in Section 7 if and to the extent that
ARGENTUM did not rely upon such representation or warranty.

 
(b)  
ARGENTUM shall be liable to North Bay for and shall, in addition, indemnify
North Bay from and against, all losses, costs, claims, damages, expenses and
liabilities suffered, sustained, paid or incurred by North Bay which would not
have been suffered, sustained, paid or incurred had all of the representations
and warranties contained in Section 8 been accurate and truthful, provided
however that nothing in this Subsection 9(b) shall be construed so as to cause
ARGENTUM to be liable to or indemnify North Bay in connection with any
representation or warranty contained in Section 8 if and to the extent that
North Bay did not rely upon such representation or warranty.

 
(c)  
Notwithstanding any other provision in this Agreement, North Bay shall not be
liable to or be required to indemnify ARGENTUM in respect of any losses, costs,
claims, damages, expenses and liabilities suffered, sustained, paid or incurred
by ARGENTUM in respect of which ARGENTUM is liable to and has
indemnified  pursuant to subsection 9(b).

 
10.  
COVENANTS

 
During the currency of this Agreement, the Parties shall:
 
(a)  
not do any other act or thing which would or might in any way adversely affect
the rights of the Parties hereunder, and,

 
(b)  
promptly provide all Parties with any and all notices and correspondence
received from government agencies in respect of the Acquisition Tenures.

 
 
-4-

--------------------------------------------------------------------------------

 
 
11.  
DISPOSITION

 
Any sale, assignment or transfer by a Party of all or any part of its rights or
obligations hereunder shall include a provision whereby the purchaser, successor
or assignee, as the case may be, shall agree to assume the rights and be subject
to all the liabilities and obligations of the transferring Party under this
Agreement.
 
12.  
REGISTRATION

 
ARGENTUM shall have the right to register notice of this Agreement for the sole
purpose of giving notice of its rights under this Agreement to the applicable
ministries of the British Columbia Government.
 
13.  
FURTHER ASSURANCES

 
Each Party will, from time to time and at all times hereafter upon request,
without further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.
 
It should be further noted within this Agreement that neither North Bay or any
of its principals, affiliates, or employees is a “Qualified Person” as defined
by National Instrument 43-101 and therefore not qualified to make any judgments
on the economic viability of the mining claims or minerals contained there-in,
and as such will be held harmless for any information provided both verbal and
written, expressed or implied, with regard to the economic, technical, or
geological aspects of the Acquisition Tenures.  Any such conclusions are the
product of ARGENTUM’s own due diligence, of which it bears sole responsibility.
 
14.  
ENTIRE AGREEMENT

 
The provisions contained in any and all documents and agreements collateral
hereto shall at all times be read subject to the provisions of this Agreement
and, in the event of conflict, the provisions of this Agreement shall
prevail.  No amendments shall be made to this Agreement unless in writing,
executed by the Parties.  This Agreement supersedes all other agreements,
documents, writings and verbal understandings between the Parties relating to
the subject matter hereof and expresses the entire agreement of the Parties with
respect to the subject matter hereof.
 
15.  
GOVERNING LAW

 
This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of British
Columbia and applicable laws of Canada and shall, in all respects, be treated as
a contract made in the Province of British Columbia.  The Parties irrevocably
attorn and submit to the exclusive jurisdiction of the courts of the Province of
British Columbia and courts of appeal therefrom in respect of all matters
arising out of or in connection with this Agreement.
 
16.  
ENUREMENT

 
This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective administrators, trustees, receivers, successors and
assigns.
 
 
-5-

--------------------------------------------------------------------------------

 
 
17.  
TIME OF THE ESSENCE

 
Time shall be of the essence in this Agreement.
 
18.  
NOTICES

 
The addresses for service and the fax numbers of the Parties shall be as
follows:
 
North Bay -
North Bay Resources Inc
     
2120 Bethel Road
     
Lansdale, PA 19446 USA
     
Attn: Perry Leopold
     
Fax No.: 215-661-8959

 
ARGENTUM -
   
Argentum Exploration Inc
     
2 Robert Speck Parkway, Suite 750
     
Mississauga, Ontario L4Z 1H8, CANADA
     
Attn: Mr. Jan Vrba
     
Fax No.:

 
All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:
 
(a)  
by personal service on a Party at the address of such Party set out above, in
which case the item so served shall be deemed to have been received by that
Party when personally served;

 
(b)  
by facsimile transmission to a Party to the fax number of such Party set out
above, in which case the item so transmitted shall be deemed to have been
received by that Party when transmitted; or

 
(c)  
except in the event of an actual or threatened postal strike or other labor
disruption that may affect mail service, by mailing first class registered post,
postage prepaid, to a Party at the address of such Party set out above, in which
case the item so mailed shall be deemed to have been received by that Party on
the fifth day following the date of mailing.

 
A Party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other Party.
 
 
-6-

--------------------------------------------------------------------------------

 
 
19.  
CURRENCY

 
All references to currency herein shall be deemed to be United States currency,
unless otherwise indicated.
 
20.  
EXECUTION BY COUNTERPART AND FACSIMILIE

 
(a)  
This Agreement may be executed in counterpart, no one copy of which need be
executed by the Parties.  A valid and binding contract shall arise if and when
counterpart execution pages are executed and delivered by the Parties

 
(b)  
The Parties will be entitled to rely upon delivery by facsimile machine of
executed copies of the executed Agreement will be legally effective to create a
valid and binding agreement between the Parties in accordance with the terms
hereof.

 
IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the day and year written above.
 
ARGENTUM EXPLORATION INC.


 
Per: /s/ Jan Vrba_____________________
 
Jan Vrba, President

 
 
/s/ Perry Leopold                                               
NORTH BAY RESOURCES INC.
 
Perry Leopold, CEO
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"


This is Schedule "A" attached to and forming part of a Sales Agreement made as
of the 7th day of April, 2011 between North Bay Resources Inc. and Argentum
Exploration Inc.


 
ACQUISITION TENURES
 
Tenure Number
Type
Claim Name
Good Until
Area (ha)
705224
Mineral
DOLLY VARDEN
20110430
200.744
735822
Mineral
KANE 4
20110430
248.8376
758922
Mineral
KANE CREEK
20110427
248.8202
780922
Mineral
LYLE
20110528
124.5133
830964
Mineral
WHITEWATER CREEK
20110802
517.4021
830968
Mineral
WW 2
20110802
311.0547
835124
Mineral
GOAT
20111005
186.71
836332
Mineral
KANE 2
20111020
186.6151
836391
Mineral
KANE 3
20111021
165.9155
836506
Mineral
GOAT 2
20111023
20.7462
836589
Mineral
KANE A
20111025
62.2179
845649
Mineral
WHITEWATER EXT
20120207
41.4825
847722
Mineral
WHITEWATER 2
20120301
82.9323
       
Total Area: 2397.9914 ha

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE "B"
 
REFERRED TO IN THE AGREEMENT DATED FOR REFERENCE, THE 7th DAY OF APRIL, 2011,
BETWEEN ARGENTUM EXPLORATION INC. and NORTH BAY RESOURCES INC.
 
NET SMELTER RETURNS
 
For the purposes of this agreement, "net smelter returns" means the net amount
shown due by the smelter or other place of sale, from the sale of mineral
products, as indicated by its returns or settlement sheets, after payment of:


(a)  
all freight charges from the shipping point to the smelter or other place of
sale;



(b)  
all other proper treatment or other charges at such smelter or other place of
sale; and



(c)  
provincial or federal royalties due and payable on production, if any;



and the term "smelter" shall mean conventional smelters as well as any other
type of production plant used in lieu of a conventional smelter to reduce ores
or concentrates.




 


 